DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are cancelled.
Claims 9-20 are newly added.
Claims 9-20 are currently pending and under exam herein.
Claims 9-20 are rejected.
No claims are allowed.

Priority
The instant application claims the benefit of priority to JP2018-142425 filed on July 30, 2018.  A certified copy of this document was received.  The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 9-20 is July 30, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 complies with 37 CFR 1.97 and has been considered in full.  All references were considered. A signed copy of the list of references cited from the IDS is included in this Office action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Drawings 
The drawings are objected to because of the following informalities:  Figures 1-A and 1-B do not include SEQ ID NO’s for each sequence disclosure, as required by 37 CFR 1.821(d). Appropriate correction is required.


Specification
The specification is objected to because of the following informalities: The specification (Brief Description of the Figures) refers to Figures 1-1 and 1-2 rather than 1-A and 1-B.  The figures in the drawings are labeled 1-A and 1-B.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that a specific strain of a specific species of Trichoderma is required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the specific strain of a specific species of Trichoderma.

The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public.  Trichoderma is a known genus with multiple species.  The specific strain with the genetic material to be modified to derive the claimed mutant is unknown and not readily available.  While claims 15 and 16 narrow the organism selection to Trichoderma reeseii, there are multiple known strains with unique genetic mutations.  Without the identification of the strain to be mutated, the biological material is not known.  The methods to introduce mutations disclosed in paragraph 26 are generically recited, briefly mentioning using methods known in the art which produce random 

If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012027580Al to Ward (PTO-892), in view of Boehm ("Genetic analyses of adaptin function from yeast to mammals"; PTO-892) and Gomez-Navarro ("Protein sorting at the ER–Golgi interface"; PTO-892).
Regarding claims 9, 10, and 15-20, Ward teaches that disruption of the sfb3 gene results in reduced viscosity (paragraph 10) in the culture solution of filamentous fungi, namely Trichoderma reesei (paragraph 15) due to deletion of all or part of the srb3 gene (paragraph 09), and variant proteins are can include deletions or substitutions of a single amino acid (paragraph 61).  Ward teaches that the cultivation of filamentous fungi is used for large scale production of proteins (paragraphs 02, 131).  Specifically, the produced protein can be cellulase (paragraphs 35, 132).  Ward teaches the cultivation of a mutant strain of Trichoderma reesei in culture with reduced viscosity by mutation of sfb3 for the production of cellulase protein, by way of mutating the genetic sequence of the sfb3 gene and thus altering the production and function of the vesicle binding protein encoded (paragraphs 180 and 185).
Regarding claims 9 and 10, the teachings of Ward differ from the instantly claimed invention in that Ward does not specifically teach the deletion or reduction of function specifically of a beta-adaptin large subunit.
Regarding claims 9 and 10, Boehm teaches that clathrin coats cargo vesicles during budding and formation (page 175, paragraph 1, line 6), and related proteins are adaptins (page 175, paragraph 4, line 6) which complete the coating from the inside of the membrane, and include a large beta subunit (page 175, paragraph 4, line 2).  These complexes control targeting of membrane and exocytosed material, both of which affect cell behavior, endocytosis, and exocytosis, which all further affect culture properties, as evidenced by the change in culture viscosity as a function of mutating vesicle cargo targeting proteins as taught by Ward (Ward, paragraphs 180 and 185).  Adaptins and clathrin mediate protein sorting in the Golgi complex (page 177, column 2, paragraph 4, line 1).  

An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one of ordinary skill in the art would have substituted one known element for another and the results of the substitution would have been predictable.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Ward with Boehm and Gomez-Navarro before the effective filing date of the instantly claimed invention, to arrive at the instantly claimed invention.  Ward teaches the mutation of vesicle cargo sorting proteins to reduce viscosity of culture medium of Trichoderma reesei.  Boehm teaches the relationship between beta adaptin and  clathrin.  Gomez-Navarro teaches the that the sfb3 targeted by Ward and clathrin are analogous, but clathrin vesicles do not rely on extra-vesicular modulatory proteins for vesicle formation.  One of ordinary skill in the art would have known that mutating vesicle coating genes changes the viscosity of culture solutions of Trichoderma reesei as taught by Ward.  One of ordinary skill in the art would have known to test one of the three families of vesicle coatings (COPI, COPII, clathrin) and due to the limited number of vesicle coatings to mutate, it would have been obvious to try clathrin to an ordinarily skilled artisan.  An ordinarily skilled artisan would have substituted beta-adaptin mutations for sfb3 mutations as both are known cargo transport vesicle coatings; clathrin vesicles do not have the extra-vesicular modulation found in COPII vesicles, and every adaptin comprises one large beta subunit, making this is the only adaptin component that is universal (page 175, paragraph 4, lines 1-4).  .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012027580Al to Ward (PTO-892), in view of Boehm ("Genetic analyses of adaptin function from yeast to mammals"; PTO-892) and Gomez-Navarro ("Protein sorting at the ER–Golgi interface"; PTO-892) as applied to claims 9 and 10 above, and further in view of Martinez ("Genome sequencing and analysis of the biomass-degrading fungus Trichoderma reesei (syn. Hypocrea jecorina)."; PTO-892), as evidenced by Uniprot G0RI78-HYPJQ (PTO-892) and the SCORE search results (PTO-892).
The combined teachings of Ward, Boehm, and Gomez-Navarro are set forth above.  They do not teach the specific sequences represented by SEQ ID NOs: 2-10.
Regarding claims 13 and 14, Martinez teaches SEQ ID NO: 2 as a known sequence contained by Trichoderma reesei (SCORE search results, page 9, last 10 lines; page 10, line 7 from bottom, Query Match 100%).  Martinez discloses sequencing features of the Trichoderma reesei genome including large volume of sequences and gap filling (page 554, column 1, 1st full paragraph, lines 4, 8; page 554, column 2, Table 1, 1st row).  Martinez also compared regions of the genome for protein domains to identify functional features (page 554, column 2, last paragraph).  The Uniprot entry associated with this reference and SCORE search result provide evidence that SEQ ID No.: 2 is present in the sequenced Trichoderma reesei species from Martinez (Uniprot, page 1, 4th cell from bottom, “Organism”; SCORE search results, page 249, last 10 lines; page 2510, line 7 from bottom , Query Match 100 %). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sequences taught by Martinez for the sequences in the method of Ward to arrive at the instantly 

Conclusion
No claims were allowed.
Claims 11 and 12 are rejected under 35 U.S.C. 112(a), but are free of the prior art.  While the teachings above show that claims 9 and 10 are considered obvious, the further limitation of the specific mutation being located at the glutamine residue found 300th from the N-terminal side of the amino acid in claim 11 and the mutation being a change to lysine in claim 12, are not found in prior art.  There is no previously available information that discloses the specific mutations of these claims at the time of invention.  The considered references of Betts ("Amino Acid Properties and Consequences of Substitutions"; PTO-892), Kirchhausen (“Adaptors for Clathrin-Mediated Traffic” ; PTO-892), and United Kingdom Research Institute MRC Laboratory of Molecular Biology (UKRI) (“Table 1: Clathrin and COP coats: subunit functions and domains”; PTO-892) teach that the glutamine to lysine mutation is not like-for-like, and that the region of the amino acid near the N-terminal side is associated with core complex stability, but there is no teaching or suggestion in the prior art as to why the glutamine residue found 300th from the N-terminal side would be specifically targeted for mutation to result in a lower viscosity culture solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.M./Examiner, Art Unit 1657                                                                                                                                                                                                        /OLIVIA M. WISE/Primary Examiner, Art Unit 1631